DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 8/6/21 have been entered. 
Claim 1 has been amended. Claims 1, 2, and 4-9 have been cancelled. Claims 11 and 12 have been newly added.
The rejection below has been updated to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelesang et al. (US 5,039,571) in view of Weber et al. (US 2009/0017242).
Regarding claims 10 and 3, Vogelesang teaches a metal/fiber-reinforced plastic laminate (Vogelesang abs) which comprises layers of metal substrate (layer 2), such as aluminum (Vogelesang column 2, lines 9-12), layered with a synthetic layer of fiber-reinforced thermoplastic matrix (layer 3) (Vogelesang column 2, lines 26-29, column 3, lines 21-31). Vogelesang further teaches that the synthetic layer may be broken down into sub-layers such that the fiber reinforced thermoplastic matrix forms a core layer, with fiber-free thermoplastic matrix (the claimed intermediate layer) directly adjacent to the metal substrate (Vogelesang column 2, lines 12-19; column 7, lines 21-32). Additionally, the comprising language of the claims allows for the presence of unrecited additional layers/structural components. As such one metallic layer 2 and the fiber-reinforced plastic layer 3 form the claimed ‘material composite’ comprising a metal layer and a fiber-reinforced plastics layer, with the additional layer 2 being an unrecited additional element. Further, Vogelsang illustrates that each of the metal and fiber-reinforced plastic layer have opposing first and second surfaces, of which the second surfaces may be considered ‘outwardly facing,’ illustrated in Annotated Figure 5, below.

    PNG
    media_image1.png
    344
    716
    media_image1.png
    Greyscale

Vogelesang is silent with respect to the claimed indentation(s), and thus that the thermoplastic engages with the indentations in a positive-fit manner.
Vogelesang and Weber are related in the field of metal/fiber reinforced plastic composites. Weber teaches a metal substrate with a first surface and a second surface, where the second surface has binding features (indentations) (Weber para [0044]) to adhere a thermoplastic layer to the metal surface (Weber para [0041]). The binding features may be in the form of undercuts or voids to roughen the surface of the metal layer (Weber para [0044]). As the binding features are undercuts, they may be considered to be indentations with an entrance at the second surface (Weber fig 2B, item 216). Weber further teaches that the undercuts have angled bottom portions (wider/larger cross-sections) (Weber figs. 2B, 3A, 3B)  relative to the opening which increase the surface area to improve the surface and thus increase the binding surface (Weber [0044]). It would be obvious to one of ordinary skill in the art to modify the metal substrate to have the undercut binding features as taught by Weber to improve adhesion between the plastic and metal layers. Further, the combination of Volgelesang in view of Weber would 
Finally, the limitation requiring that the positive-fit be obtained via press-fitting the component parts together is a product-by-process type limitation, and while “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, Applicant has not shown a structural difference between the claimed “press-fit” and an alternate fitting method such as injection molding.
Regarding claim 11, Vogelsang further teaches that the fibers may be glass fibers (Volgelsang col 2, ln 12-19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang in view of Weber as applied to claim 10 above, and further in view of Wilson et al. (US 2014/0329069).
Regarding claim 12, Vogelsang in view of Weber teaches a metal-fiber-reinforced-plastic composite as above for claim 10. Vogelsang further teaches that the fibers may be glass Vogelsang col 1, ln 44-48), in light of desired increase in rigidity which in turn inhibits the propagation of fatigue cracks (Vogelsang col 3, ln 3-7).
Vogelsang in view of Weber is silent with respect to the reinforcing fibers being carbon fiber.
Vogelsang in view of Weber and Wilson are related in the field of plastic-metal composites. Wilson teaches fiber-reinforced plastic/metal laminates (“fiber-metal laminates”) (Wilson para 1-3, 10) which seeks to improve upon previously known fiber-metal laminates ability to resist crack propagation while improving joint strength performance (Wilson para 8). Wilson teaches that the fiber reinforced plastic may be a thermoplastic (Wilson para 62), with fibers of glass, aramid, or carbon (Wilson para 61) provided that the modulus of elasticity is at least 80 GPa (Wilson para 26, 61). Wilson further teaches that high modulus carbon-fibers are particularly preferred (Wilson para 61). It would be obvious to one of ordinary skill in the art to modify the glass fibers of Vogelsang to be carbon fibers as taught by Wilson because this would further improve resistance of the laminate to crack propagation and improve joint strength.

Response to Arguments
Applicant's arguments filed 8/6/21 regarding the objection to claim 10 and the Specification are persuasive. These objections have been withdrawn.
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that all prior arguments are reiterated. The Examiner acknowledges this and notes that all prior responses continue to apply.
Applicant argues on pages 6-7 and again on pages 8-9 that Vogelsang teaches away from surface roughening or other indentations due to fatigue related failures. Applicant specifically points to the through-holes of Vogelsang as evidence of this.
The Examiner respectfully disagrees. Vogelsang teaches behavioral differences between the prior art’s use of E-glass and their use of S-glass, noting that the higher-modulus S-glass performed better across all test specimens in the blunt notch testing (see eg. Vogelsang col 4, ln 18 through col 5, ln 35). This is not a clear teaching away from a roughened metal surface (or even through-holes) as the inventive specimens outperformed metal alloy and metal/E-glass composite specimens with the same number and patterning of holes present.
Applicant argues on pages 7-9 that Vogelsang does not teach a metal layer second surface and fiber-reinforced plastic second surface as outer surfaces of the claimed composite.
The Examiner respectfully disagrees, and directs Applicant’s attention to the annotated Figure 5 of Vogelsang included in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/
Patent Examiner, Art Unit 1781